DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the photodiode’s negative terminal is connected to a bias voltage signal terminal (which is disclose in Applicant’s Drawing at Fig. 1A-1B BIAS). The claim also recites that the signal amplification circuit (which is disclosed in Applicant’s Drawing Fig. 1A-1B at 100) is also connected to the negative terminal of the photodiode. The Examiner recognizes the connection between the photodiode’s negative terminal and bias but does not see the connection between the signal amplification circuit and the negative terminal of the photodiode. It appears that the signal amplification circuit is connected to the positive terminal via switching transistor T3. Clarification/Correction is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13-17, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutten et al. (US 2009/0321643) hereinafter known as Rutten, and further in view of Tredwell et al. (US 2012/0018627) hereinafter known as Tredwell.
With regards to claim 1, Rutten discloses a pixel structure (Fig. 5) of a flat panel detection device ([0009][0034]; flat X-ray detector), comprising:
a photodiode ([0096][0109]; Fig. 5-6; 311) configured to collect optical signals and convert the optical signals into electrical signals [0009], the photodiode comprises a positive terminal (331; charge collection electrode)  and a negative terminal (333; top contact), and the negative terminal is connected to a bias voltage signal terminal ([0096]; HV; high voltage supply);
a signal amplification circuit ([0053]; an evaluation circuit comprising a buffer element that also have the function of an amplifier)([0094];a buffer,  source follower 313 , a signal input terminal of the signal amplification circuit is connected to the negative terminal of the photodiode (see the 112(b) rejection above), and a signal output terminal of the signal amplification circuit is connected to a first node (input node A); and
a first switching transistor ([0094]; switch element; 314), a control electrode of the first switching transistor ([0106] teaches that the gate terminal  of the transistor switch 314 is connected control line 322 and is used to control whether the transistor 314 is conductive or not. (One skilled within the art would recognize that the gate terminal performs the function of a control electrode.)) is connected to a control line 322, a first terminal of the first switching transistor is connected to a readout line 323, and a second terminal of the first switching transistor is connected to the first node (input node A).
Rutten does not specifically disclose the terminals of the switching transistor are connected to scanning signal lines and data signal lines.
Tredwell discloses a flat detector panel (Abstract). Tredwell teaches of radiographic sensing arrays which include a scan line oriented substantially along a first direction, and a data line oriented substantially along a second direction.  The reference further teaches of thin-film-transistor with first, second and third terminals, wherein the first terminal can include a source, the second terminal can include a drain, and the third terminal can include a gate.  The gate can be electrically connected to the scan line, and both the source and drain terminals can be electrically connected to the data line.  The array can also further include a thin-film-transistor with first, second and third terminals, where the first terminal can include a source, the second terminal can include a drain, and the third terminal can include a gate [0005][0006]. 
In view of Tredwell, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to utilize 

With regards to claim 2, Rutten, in view of Tredwell, discloses the pixel structure according to claim 1, wherein the signal amplification circuit comprises:
a second switching transistor (Rutten; Fig. 6; 313), a control electrode of the second switching transistor is connected to a first voltage signal terminal (Rutten; Fig. 6; HV), a first terminal of the second switching transistor is connected to a second voltage signal terminal (Rutten; 321), a second terminal of the second switching transistor is connected to a second node (Rutten; B), and the second node and the first node are connected together to become one node (Rutten; Fig. 6; A,B);
a third switching transistor 312, a control electrode of the third switching transistor is connected to the second node B, and a first terminal  of the third switching transistor 312 is the signal input terminal of the signal amplification circuit (Rutten; [0104]); and
(Rutten; [0104][0108][0109]).

With regards to claim 3, Rutten, in view of Tredwell, discloses the pixel structure according to claim 1, wherein the bootstrap circuit is a capacitor (Rutten; [0097][0109]).

With regards to claim 4, Rutten, in view of Tredwell, discloses the pixel structure according to claim 1, wherein the photodiode is a metal-semiconductor-metal type photodiode structure. (Rutten; [0096]; Fig. 6; 331-333)

With regards to claim 5, Rutten, in view of Tredwell, discloses the pixel structure according to claim 1, wherein the third switching transistor is an n-type thin film transistor. (Tredwell; [0059])

With regards to claim 6, Rutten, in view of Tredwell, discloses the pixel structure according to claim 1, wherein the photodiode is a PIN-type photodiode structure (Tredwell; [0055]).

With regards to claim 7, Rutten, in view of Tredwell, discloses the pixel structure according to claim 2, wherein the third switching transistor is a p-type thin film transistor. (Tredwell; [0073])

With regards to claim 8, Rutten, in view of Tredwell, discloses the pixel structure according to claim 1, further comprising an X-ray conversion layer disposed on the photodiode, and the X-ray conversion layer is configured to convert a X-ray into an optical signal. (Tredwell; [0041])

With regards to claim 9, Rutten, in view of Tredwell, discloses the pixel structure according to claim 1, further comprising a signal readout circuit, and the signal readout circuit is connected to the data signal line. (Rutten; [0055][0093])

With regards to claim 10, Rutten, in view of Tredwell, does not specifically disclose the pixel structure according to claim 8, wherein the X-ray 

With regards to claim 13, Rutten, in view of Tredwell, discloses a flat panel detection device, comprising the pixel structure of the flat panel detection device according to claim 1. (see the rejection of claim 1)(Tredwell; flat detector panel)

With regards to claim 14, Rutten, in view of Tredwell, a camera system, comprising the flat panel detection device according to claim 13. (Rutten; [0061])

With regards to claim 15, Rutten, in view of Tredwell, discloses the pixel structure according to claim 3, wherein the photodiode is a metal-semiconductor-metal type photodiode structure. (Rutten; [0096]; Fig. 6; 331-333)


With regards to claim 16, Rutten, in view of Tredwell, discloses the pixel structure according to claim 3, wherein the third switching transistor is an n-type thin film transistor. (Tredwell; [0059])

With regards to claim 17, Rutten, in view of Tredwell, discloses the pixel structure according to claim 16, wherein the photodiode is a PIN-type photodiode structure (Tredwell; [0055]).

With regards to claim 19, Rutten, in view of Tredwell, discloses the pixel structure according to claim 17, wherein the third switching transistor is a p-type thin film transistor. (Tredwell; [0073])

With regards to claim 20, Rutten, in view of Tredwell, discloses the pixel structure according to claim 1, further comprising an X-ray conversion layer disposed on the photodiode, and the X-ray conversion layer is configured to convert an X-ray into an optical signal. (Tredwell; [0041])

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Rutten, Tredwell, and further in view of Tai et al. (US 2008/0164473)  hereinafter known as Tai.
With regards to claim 11, Rutten, in view of Tredwell, does not specifically disclose the pixel structure according to claim 4, wherein the metal-semiconductor-metal type photodiode structure comprises:
a substrate;
a gate electrode and a first ground layer formed on the substrate; 
a gate insulating layer formed on the gate electrode and the first ground layer; 
a first active layer formed on the gate insulating layer corresponding to the gate electrode; 
a source-drain layer formed on the first active layer; 
a first intermediate insulation layer formed on the source-drain layer; 
a first via hole formed in the first intermediate insulation layer; 
a second ground layer formed on the first intermediate insulation layer; 
a second intermediate insulation layer formed on the second ground layer and the first intermediate insulation layer;

an electrode formed on the second intermediate insulation layer; and 
a second active layer formed on the second intermediate insulation layer and the electrode.
Tai discloses a vertical structured metal--semiconductor--metal photo-conductor type photo-sensing element ([0077]; Fig. 4(a)-(d); Fig. 6; 602).
The photo-sensing element comprises of;
a substrate (Fig. 4A; 10);
a gate electrode 11 and a first ground layer 14 formed on the substrate 10; 
a gate insulating layer 15, 16 formed on the gate electrode 11 and the first ground layer 14; 
a first active layer 13 formed on the gate insulating layer 15 corresponding to the gate electrode 11; 
a source-drain layer 43 formed on the first active layer 13; 
a first intermediate insulation layer 16 formed on the source-drain layer 43; 
a first via hole 41 formed in the first intermediate insulation layer 16; 
14 formed on the first intermediate insulation layer 16; 
a second intermediate insulation layer 16 formed on the second ground layer 14 and the first intermediate insulation layer 16;
a second via hole 41 formed in the second intermediate insulation layer 16, and the second via hole 41 is communicated with the first via hole 41;
an electrode formed on the second intermediate insulation layer [0077]; and 
a second active layer formed on the second intermediate insulation layer and the electrode [0077].
It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify modified Rutten to form the metal-semiconductor-metal type photodiode structure in accordance with the teachings of Tai. The motivation is to construct a metal-semiconductor-metal type photodiode for the detection of scintillation light from the X-ray conversion layer.




Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutten, Tredwell, and further in view of Kobayashi et al. (US 2002/0056810) hereinafter known as Kobayashi.
With regards to claim 12 and 18, Rutten, in view of Tredwell, does not specifically disclose the pixel structure according to claim 4 and 17, wherein the metal-semiconductor-metal type photodiode structure comprises: 
a substrate ;
a gate electrode formed on the substrate; 
a gate insulating layer formed on the gate electrode;
an active layer formed on the gate insulating layer corresponding to a position of the gate electrode;
a source-drain layer formed on the active layer;
a first passivation layer formed on the source-drain layer ;
a second source-drain layer formed on the first passivation layer;
a PIN junction formed on the second source-drain layer;
an ITO cover layer formed on the PIN junction;
an intermediate insulation layer formed on the ITO cover layer;
a second passivation layer formed on the intermediate insulation layer;
a shielding layer formed on the second passivation layer; and

wherein the X-ray conversion layer is formed on the protective layer.
Kobayashi discloses a photoelectric converter and a radiation reader [0002], comprising a PIN-type photodiode sensor ([0060]-[0064]; Fig. 7).
The PIN-type photodiode sensor comprises:
a substrate (Fig. 7; 701);
a gate electrode 702 formed on the substrate 701; 
a gate insulating layer 703 formed on the gate electrode 702;
an active layer 704 formed on the gate insulating layer 703 corresponding to a position of the gate electrode 702;
a source-drain layer 706 formed on the active layer 704;
a first passivation layer 707 formed on the source-drain layer 706;
a second source-drain layer 708 formed on the first passivation layer 707;
a PIN junction 709 formed on the second source-drain layer;
an ITO cover layer 710 formed on the PIN junction 709;
an intermediate insulation layer 711 formed on the ITO cover layer 710;
a second passivation layer 713 formed on the intermediate insulation layer 711;
a shielding layer [0132] formed on the second passivation layer 713; and
The reference does not disclose the limitation, however, the reference teaches that the shielding layer is made of a heavy metal. A protective cover is commonly utilized over such metallic material (used in flat panel detectors) to prevent metallic degradation due to moisture and other environmental insults, which would also degrade device performance. It would have been obvious to one of ordinary skill to employ such protective cover for such purpose.);
wherein the X-ray conversion layer 714 is formed on the protective layer.
It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to form the PIN-type photodiode of modified Rutten in accordance with the teachings of Kobayashi. The motivation is to construct a PIN-type photodiode for the detection of scintillation light from the X-ray conversion layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karim (US 2015/0287760)
den Boer et al. (US 2005/0231656)

Antonuk (US 2010/0320391)
Viswanath et al. (US 2015/0188533)
Onoda (US 2006/0154433)
Shim (US 2008/0157152)
Sato (US 2013/0099129)
Karim et al. (US 2017/0018588)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUGH MAUPIN/           Primary Examiner, Art Unit 2884